Case: 20-30231     Document: 00515638539         Page: 1     Date Filed: 11/13/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 November 13, 2020
                                  No. 20-30231
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Shantrice L. Jones,

                                                           Plaintiff—Appellant,

                                       versus

   Southern University; Sage Rehabilitation Outpatient;
   Leigh Ann Baker; Amelia Major; Donna Fitzgerald-
   Dejean; Terrilynn Gillis; Elaine Lewnau; Janet Rami;
   Carpenter Health Network, L.L.C., on behalf of Sage
   Rehabilitation Outpatient; Christy Wynn Moland,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-1034


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30231       Document: 00515638539            Page: 2     Date Filed: 11/13/2020




          Proceeding pro se and in forma pauperis, Shantrice Jones appeals the
   district court’s dismissal of her Title VI retaliation claims with prejudice. We
   AFFIRM.
                                             I.
          Jones is a former speech-language pathology graduate student at
   Southern University and A&M College (Southern). She enrolled in 2015 and
   graduated in 2018. Following graduation, Jones filed a pro se lawsuit against
   Southern, Sage Rehabilitation Hospital (Sage), and seven related
   individuals,1 alleging discrimination and retaliation claims under Title II,
   Title VI, Title VII, Title IX, and § 504 of the Rehabilitation Act, as well as a
   state law claim for defamation.
          Southern filed a Rule 12(b)(1) and Rule 12(b)(6) motion to dismiss on
   behalf of itself and its current and former employees. In response, Jones
   amended her complaint. Her amended complaint largely recited her original
   allegations but added additional instances of alleged discrimination and
   retaliation, and attached fourteen exhibits.             Jones alleged that her
   supervisors, Baker (Southern) and Major (Sage), gave preferential treatment
   to other students and acted in a discriminatory manner on the bases of her
   race and her child’s disability. She also asserted that Southern and Sage
   discriminated and retaliated against her by increasing her workload, failing to
   protect her from retaliatory events, and harassing her. Jones further alleged
   that other former and current faculty members retaliated by trying to dismiss
   her from the graduate program.



          1
              The individuals Jones sued are current and former employees of Southern and
   Sage. Southern’s employees are Leigh Ann Baker, Donna Fitzgerald-Dejean, Terrilynn
   Gillis, Janet Rami, Elaine Lewnau, and Christy Moland. Sage’s named employee is Amelia
   Major.
Case: 20-30231      Document: 00515638539           Page: 3   Date Filed: 11/13/2020




                                     No. 20-30231


          After Jones filed the amended complaint, Southern moved to
   withdraw its original motion to dismiss and filed a renewed motion to dismiss
   the amended complaint. A day later, Rami and Baker filed separate motions
   to dismiss. In response to defendants’ dispositive motions, Jones moved for
   leave to file a second amended complaint. On the heels of Jones’s motion to
   amend, Sage moved to dismiss Jones’s claims under Rule 12(b)(6), and Jones
   filed a response in opposition.
          The district court denied Jones’s motion for leave to file a second
   amended complaint and ordered Jones to respond to the motions to dismiss
   filed by Southern, Rami, and Baker. Shortly thereafter, Fitzgerald-Dejean,
   Lewnau, Gillis, and Moland also moved to dismiss Jones’s claims under Rule
   12(b)(6). In due course, Jones filed responses to all these dispositive motions.
          The district court granted the motions filed by Southern, Rami, and
   Baker, dismissing Jones’s claims against those defendants with prejudice.
   Jones moved to reconsider, but the court denied her motion. On November
   1, 2019, Jones filed a notice of appeal. Because her claims against Sage,
   Major, Fitzgerald-Dejean, Lewnau, Gillis, and Moland remained pending in
   district court, this court dismissed Jones’s appeal for lack of jurisdiction.
   Jones v. Southern Univ., No. 19-30911, 2019 WL 8645963, at *1 (5th Cir. Dec.
   9, 2019) (unpublished).
          On March 23, 2020, the district court granted the remaining
   defendants’ motions to dismiss. The district court dismissed Jones’s claims
   with prejudice, including those against Major, which the court dismissed sua
   sponte. This appeal followed.
                                         II.
          A district court’s grant of a Rule 12(b)(6) motion to dismiss is
   reviewed de novo. Vizaline, L.L.C. v. Tracy, 949 F.3d 927, 931 (5th Cir.
   2020). “We accept all well-pleaded facts as true and construe the complaint




                                          3
Case: 20-30231          Document: 00515638539                 Page: 4        Date Filed: 11/13/2020




                                             No. 20-30231


   in the light most favorable to the plaintiff.” Heinze v. Tesco Corp., 971 F.3d
   475, 479 (5th Cir. 2020) (cleaned up). “But we do not accept as true
   conclusory       allegations,       unwarranted         factual      inferences,       or    legal
   conclusions.” Id. (cleaned up). We review the denial of leave to amend the
   complaint for abuse of discretion. Lewis v. Fresne, 252 F.3d 352, 356 (5th Cir.
   2001).
                                                  III.
            While Jones alleged numerous claims before the district court, Jones
   articulates only two challenges on appeal: (1) whether the district court erred
   by denying her second request to amend and (2) whether the district court
   erred by dismissing her Title VI retaliation claims.2
                                                   A.
            Jones argues the district court erred by denying her second request to
   amend her complaint. Under Rule 15, “[a] party may amend its pleading
   once as a matter of course . . . 21 days after service of a motion under Rule
   12(b)[.]” Fed. R. Civ. P. 15(a)(1)(B). “In all other cases, a party may
   amend its pleading only with the opposing party’s written consent or the



            2
             Pro se litigants’ filings are “‘to be liberally construed,’ . . . and ‘a pro se complaint,
   however inartfully pleaded, must be held to less stringent standards than formal pleadings
   drafted by lawyers[.]’” Coleman v. United States, 912 F.3d 824, 828 (5th Cir. 2019)
   (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Pro se litigants’ briefs must
   nonetheless adhere to the Federal Rules of Appellate Procedure. Al-Ra’id v. Ingle, 69 F.3d
   28, 31 (5th Cir. 1995). Jones’s appellate brief fails to provide argument or authority
   regarding the district court’s dismissal of her claims under Title II, Title VII, Title IX, §
   504 of the Rehabilitation Act, or her state law defamation claim. As a result, Jones has
   waived any arguments related to those claims. See Roy v. City of Monroe, 950 F.3d 245, 251
   (5th Cir. 2020) (“Failure adequately to brief an issue on appeal constitutes waiver of that
   argument.”) (internal quotation marks and citation omitted). Jones also asserts a new
   negligence argument, but we decline to address issues raised for the first time on appeal.
   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).




                                                    4
Case: 20-30231      Document: 00515638539           Page: 5    Date Filed: 11/13/2020




                                     No. 20-30231


   court’s leave. The court should freely give leave when justice so requires.”
   Fed. R. Civ. P. 15(a)(2). “Although Rule 15(a) requires the district court
   to grant leave to amend freely, leave to amend is in no way automatic.” Body
   by Cook, Inc. v. State Farm Auto. Ins., 869 F.3d 381, 391 (5th Cir. 2017). “The
   district court is entrusted with the discretion to grant or deny a motion to
   amend and may consider a variety of factors including undue delay, bad faith,
   or dilatory motive on the part of the movant, repeated failure to cure
   deficiencies by amendments previously allowed, undue prejudice to the
   opposing party . . . , and futility of the amendment.” Marucci Sports, L.L.C.
   v. Nat’l Collegiate Athletic Ass’n, 751 F.3d 368, 378 (5th Cir. 2014).
          After Southern filed its Rule 12(b) motion to dismiss the claims Jones
   asserted against Southern in her original complaint, Jones responded by
   amending her complaint as a matter of course under Rule 15(a)(1)(B). In her
   amended complaint, she asserted substantively identical claims, against the
   same defendants, but added fourteen exhibits. Soon thereafter, Southern
   filed a renewed motion to dismiss, and Rami and Baker filed separate Rule
   12(b)(6) motions to dismiss Jones’s amended complaint. Jones promptly
   followed with a motion for leave to file a second amended complaint. The
   district court denied Jones’s motion to amend.
          Jones argues that the district court erred.         She asserts that her
   proposed second amended complaint would have “clearly labeled” an
   already existing defendant and “cured” confusion regarding “the events and
   times and the actions.” But Jones has failed to explain, either in the district
   court or on appeal, how the additional facts and clarifications she would have
   added materially varied from the allegations she had already asserted in the
   first two versions of her complaint. She likewise fails to show how she could
   have overcome the fatal deficiencies found by the district court if she had
   been allowed to amend her complaint a second time. Brewster v. Dretke, 587
   F.3d 764, 768 (5th Cir. 2009). Jones has also provided no indication that she



                                          5
Case: 20-30231       Document: 00515638539            Page: 6      Date Filed: 11/13/2020




                                       No. 20-30231


   did not plead her best case in her amended complaint. Id.; see Bazrowx v.
   Scott, 136 F.3d 1053, 1054 (5th Cir. 1998) (per curiam). Therefore, we discern
   no abuse of discretion in the district court’s denial of Jones’s motion to
   amend her complaint a second time.
                                             B.
          Next, Jones argues the district court erred by dismissing her Title VI
   retaliation claim. Title VI of the Civil Rights Act of 1964 prohibits race
   discrimination in all programs receiving federal funds. 42 U.S.C. § 2000d.
   Claims may be brought only against the institution receiving federal funds,
   not employees of those institutions. Sewell v. Monroe City Sch. Bd., 974 F.3d
   577, 582 (5th Cir. 2020) (citing Fitzgerald v. Barnstable Sch. Comm., 555 U.S.
   246, 257 (2009)). As a result, the district court properly dismissed Jones’s
   claims against the individuals named in the complaint. We thus focus on the
   alleged retaliatory conduct of Southern and Sage.
          To sustain a claim for Title VI retaliation, Jones must show (1) that
   she engaged in a protected activity; (2) that the Defendants took a material
   action against her, and (3) that a causal connection existed between the
   protected activity and the adverse action.3 Peters v. Jenney, 327 F.3d 307, 320
   (5th Cir. 2003) (citation omitted); Bhombal v. Irving Indep. Sch. Dist., 809 F.
   App’x 233, 238 (5th Cir. 2020) (per curiam).
          Jones actually alleges that Southern provided her accommodations to
   meet her scheduling needs. Jones also acknowledges that Vice Chancellor
   James Ammons supported her during the grievance appeal process, ensuring
   that Jones remained enrolled in her classes and received ADA
   accommodations. After Jones won her grievance appeal, Southern vacated


          3
             We assume without deciding that Title VI encompasses a retaliation claim. See
   Sewell, 974 F.3d 577, 586 n.4 (5th Cir. 2020).




                                             6
Case: 20-30231        Document: 00515638539        Page: 7   Date Filed: 11/13/2020




                                    No. 20-30231


   the failing grade she received in her clinical practicum and approved the
   clinical hours she worked at Sage. Jones then graduated from Southern. The
   allegations in Jones’s amended complaint thus undermine her claim against
   Southern for retaliation.
           Similarly, Jones affirmatively alleges that Sage accommodated and
   excused numerous absences and instances of tardiness while she interned at
   Sage.    To the extent that Jones’s amended complaint references any
   retaliatory conduct by Sage, those allegations are conclusory and do not give
   rise to a reasonable inference of retaliation cognizable under Title VI. See
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (stating that “naked assertion[s]”
   without “further factual enhancement” are insufficient) (citation omitted).
   Jones’s amended complaint cannot rest on a foundation of unsupported legal
   conclusions. Id.
           Because the district court correctly concluded that Jones’s amended
   complaint failed to state a prima facie case against any of the defendants, we
   AFFIRM the dismissal of Jones’s retaliation claims.




                                         7